Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 28, 2022

The Court of Appeals hereby passes the following order:

A22A0957. ANDRIAN OLDHAM v. JUDY WILDER.

      In this civil matter, Andrian Oldham appeals from a trial court order denying
her motion (i) to quash a subpoena issued by appellee Judy Wilder’s counsel and
(ii) for a protective order barring further post-judgment discovery from being sought
from her. Wilder has filed a motion to remand this case to the trial court so that she
may (i) withdraw the subpoena issued by her counsel and directed to Oldham and
(ii) ask the trial court to dismiss as moot Oldham’s motion to quash and for a
protective order. Wilder’s motion is hereby GRANTED. Upon entry of a trial court
order disposing of Wilder’s motion to dismiss, any party aggrieved by such order may
seek further appellate review by either (i) seeking a certificate of immediate review
from the trial court and, if one is obtained, by filing an application for interlocutory
review in this Court, see OCGA § 5-6-34 (b), or (ii) if the order is subject to
immediate review, by filing a timely notice of appeal referencing such order, see
OCGA § 5-6-38 (a); Hickey v. RREF BB SBL Acquisitions, 336 Ga. App. 411, 412-
414 (1) (785 SE2d 72) (2016).
      In the event that, within 30 days of the date of this order, Wilder’s counsel has
not withdrawn the subpoena and filed a motion in the trial court seeking to dismiss
Oldham’s motion to quash and for a protective order, the trial court is hereby
DIRECTED to re-transmit the record to this Court based on the trial court’s prior
order denying Oldham’s motion, at which point Oldham’s appeal from that order will
be reinstated.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/28/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.